Case 1:16-cv-02611-RBJ Document 47-1 Filed 06/08/20 USDC Colorado Page 1 of 3




                  EXHIBIT A
           Case 1:16-cv-02611-RBJ Document 47-1 Filed 06/08/20 USDC Colorado Page 2 of 3
6/7/2020                          Senior Executives at Major Chicken Producers Indicted on Antitrust Charges | OPA | Department of Justice


           An official website of the United States government
           Here’s how you know



        JUSTICE NEWS

                                                                Department of Justice

                                                                 Office of Public Affairs


      FOR IMMEDIATE RELEASE                                                                                          Wednesday, June 3, 2020


             Senior Executives at Major Chicken Producers Indicted on Antitrust Charges

                      First Charges Filed in Ongoing Investigation into Fixing Prices of Broiler Chickens


      A federal grand jury in the U.S. District Court in Denver, Colorado, returned an indictment against four executives for
      their role in a conspiracy to fix prices and rig bids for broiler chickens, the Department of Justice announced.

      “Particularly in times of global crisis, the division remains committed to prosecuting crimes intended to raise the prices
      Americans pay for food,” said Assistant Attorney General Makan Delrahim of the Department of Justice’s Antitrust
      Division. “Executives who cheat American consumers, restauranteurs, and grocers, and compromise the integrity of
      our food supply, will be held responsible for their actions.”

      The one-count indictment charges four current and former senior executives from two major broiler chicken producers
      with conspiring to fix prices and rig bids for broiler chickens. Broiler chickens are chickens raised for human
      consumption and sold to grocers and restaurants.

      According to the indictment, from at least as early as 2012 until at least early 2017, Jayson Penn, Roger Austin, Mikell
      Fries, and Scott Brady conspired to fix prices and rig bids for broiler chickens across the United States. Penn is the
      President and Chief Executive Officer, and Austin is a former Vice President, of a chicken supplier headquartered in
      Colorado. Fries is the President and a member of the board, and Brady is a Vice President, of a broiler chicken
      producer headquartered in Georgia.

      “The FBI will not stand by as individuals attempt to line their pockets while hard-working Americans and restaurant
      owners are trying to put food on their tables,” said Timothy R. Slater, Assistant Director in Charge of the FBI’s
      Washington Field Office. “Today’s announcement shows the FBI’s commitment to investigating allegations of price
      fixing so that the perpetrators can be held accountable.”

      “Rigging bids and fixing prices hurts consumers and undermines our economic system,” said Peggy E. Gustafson,
      Inspector General of the Department of Commerce. “We are committed to working with our law enforcement partners
      to root out those who take advantage of the American public’s trust.”

      “We appreciate the commitment and investigative partnership with the Department of Justice’s Antitrust Division, the
      Federal Bureau of Investigation, and the Department of Commerce, Office of Inspector General,” said Special Agent in
      Charge Bethanne M. Dinkins of the U.S. Department of Agriculture (USDA), Office of Inspector General (OIG).
      “Ensuring the integrity of competition in agricultural markets in order for producers to receive competitive prices for their
      products, and to prevent consumers from being cheated, is of the utmost importance to USDA OIG, and we will
      continue to dedicate resources to the investigation of matters involving such potential of competitive harms.”

      Penn, Austin, Fries, and Brady are the first to be charged in an ongoing criminal investigation into price fixing and bid
      rigging involving broiler chickens.


https://www.justice.gov/opa/pr/senior-executives-major-chicken-producers-indicted-antitrust-charges                                            1/2
           Case 1:16-cv-02611-RBJ Document 47-1 Filed 06/08/20 USDC Colorado Page 3 of 3
6/7/2020                          Senior Executives at Major Chicken Producers Indicted on Antitrust Charges | OPA | Department of Justice

      An indictment alleges that crimes have been committed, and all defendants are presumed innocent until proven guilty
      beyond a reasonable doubt.

      The offense charged carries a statutory maximum penalty of 10 years in prison and a $1 million fine. The maximum
      fine may be increased to twice the gain derived from the crime or twice the loss suffered by victims if either amount is
      greater than $1 million.

      This case is the result of an ongoing federal antitrust investigation into price fixing, bid rigging, and other anticompetitive
      conduct in the broiler chicken industry, which is being conducted by the Antitrust Division with the assistance of the U.S.
      Department of Commerce Office of Inspector General, Federal Bureau of Investigation Washington Field Office, and
      U.S. Department of Agriculture Office of Inspector General. Special thanks to U.S. Attorney Jason R. Dunn and
      Assistant U.S. Attorney Hetal Doshi from the District of Colorado for their assistance.

      Anyone with information on price fixing, bid rigging, and other anticompetitive conduct related to the broiler chicken
      industry should contact the Antitrust Division’s Citizen Complaint Center at 1-888-647-3258 or visit
      www.justice.gov/atr/contact/newcase.html.


      Attachment(s):
      Download Indictment

      Topic(s):
      Antitrust

      Component(s):
      Antitrust Division

      Press Release Number:
      20-508

                                                                                                                            Updated June 3, 2020




https://www.justice.gov/opa/pr/senior-executives-major-chicken-producers-indicted-antitrust-charges                                                2/2
